Citation Nr: 0111772	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with chronic bronchitis, including 
as secondary to in-service tobacco use.  

2.  Entitlement to service connection for congestive heart 
failure, including as secondary to in-service tobacco use.  

3.  Entitlement to service connection for renal 
insufficiency, including as secondary to in-service tobacco 
use.  


REPRESENTATION

Veteran represented by:	William A. L'Esperance, 
Attorney


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1962 to 
January 1965 in the United States Navy Reserve.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that the veteran served in the 
United States Navy Reserve (USNR) from August 1962 to January 
1965.  The record indicates that he was on active duty for 
training and other types of duty prior to August 1962, 
beginning in March 1961.  It also indicates that he may have 
had other service after January 1965; however, the National 
Personnel Records Center (NPRC) has not specified what types 
of service he had (e.g. active duty, active duty for 
training, inactive duty for training) during this period 
prior to August 1962 and after January 1965.  

While the significance of this is unclear and probably 
minimal, it may have some impact on the veteran's claims.  
Therefore, on remand, the RO should request the NPRC or other 
appropriate service department to certify, if possible, the 
nature of his service prior to August 1962 and after January 
1965.  


The record documents treatment for COPD with bronchitis, 
various heart problems (including congestive heart failure), 
and renal insufficiency.  

The record documents a long history of cigarette smoking up 
to the late 1980s and heavy alcohol use until around 1986.  

The record also indicates that the veteran worked for several 
years as a machinist resulting in exposure to a number of 
different metal dusts and fumes of hot oil.  

It has been indicated that the veteran's cigarette smoking 
and exposure to occupational fumes contributed to his 
respiratory symptoms.  His COPD has also specifically been 
linked to his years of cigarette smoking.  

The veteran and others have submitted statements contending 
that he did not start smoking until he entered the military 
service.  A licensed practical nurse noted that the veteran 
did not smoke until after he was in the service and opined 
that he started smoking in service due to military-related 
stress, and that such smoking led directly to his current 
life-threatening condition.  

There is also some indication that the veteran's respiratory 
problems played a role in the development of at least some of 
his heart problems as well as his renal insufficiency.  

In terms of tobacco use, for claims filed prior to June 9, 
1998, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (2000) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

The above evidence does not specifically address whether the 
claimed disabilities were incurred as a result of in-service 
tobacco use or whether nicotine dependence was incurred in 
service, and that it was the proximate cause of the 
disabilities resulting from the use of tobacco products by 
the veteran.  

The nurse's opinion appeared to link his condition to in-
service smoking; however, she did not note any specific 
conditions which she considered to be linked to service.  
Even her opinion appearing to link a disabling condition(s) 
to in-service smoking is somewhat vague, as it does not 
distinguish between the impact of in-service and post-service 
smoking.  

However, because such evidence suggests the possibility of a 
link, a remand will be required for the scheduling of a VA 
examination that addresses the nature and etiology of the 
disabilities claimed on appeal.  In this regard, the Board 
notes that the nature of some of the veteran's claimed 
impairments, particularly the heart and renal disabilities, 
is not entirely clear.  In fact, it is unclear whether he has 
a current renal disability.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  

The Board is also of the opinion that a remand is required so 
that the RO can attempt to retrieve the veteran's complete 
private medical records pertinent to the issues on appeal 
from Presbyterian Hospital.  

It appears that most of these records have already been 
submitted by the veteran or his representative and are on 
file.  

However, it appears that a small but significant portion of 
one of these records may have been altered.  In the April 17, 
1997 admission report, it was noted that the veteran had a 
history of cigarette smoking from the age of 18 until 1988.  
It appears that the numeral 8 in 18 was handwritten over a 
typewritten number, which appears to be 5.  Therefore, it 
appears that the original report documented a history of 
smoking since the age of 15, prior to his enlistment in the 
military.  It is impossible to tell whether this alteration 
was part of the original report.  

This evidence is of some potential significance, as it would 
document a history of the veteran smoking prior to his filing 
the claim currently on appeal.  This statement was made prior 
to his claim, in contrast to the other reports noting a 
history of smoking beginning in service.  

Because such evidence may be of some probative value, the 
Board is of the opinion that the RO should attempt to obtain 
the original medical records, including the April 17, 1997 
admission report directly from Presbyterian Hospital.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the NPRC or 
other appropriate service department to 
determine any periods of active duty, 
active duty for training, inactive duty 
for training, and any other types of 
service of the veteran prior to August 
1962 and after January 1965.  

If it is found that there are additional 
service medical records not already on 
file pertaining to such service (prior to 
August 1962 and after January 1965), the 
RO should attempt to obtain such records.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

In particular, the RO should obtain 
original treatment records from 
Presbyterian Hospital/Healthcare 
Services.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

4.  Following the above, the RO should 
schedule the veteran for a VA examination 
by a specialist(s) cardio-pulmonary-renal 
diseases or other available appropriate 
specialist(s) including on a fee basis if 
necessary, to ascertain the nature and 
etiology of his current COPD, 
heart/congestive heart failure, and renal 
insufficiency.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist(s) 
prior and pursuant to conduction and 
completion of the examinations(s).  The 
medical specialist(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  

Any further indicated special studies 
should be conducted.  




The medical specialist(s) should review 
the veteran's complete military, medical, 
and occupational history, including his 
history of tobacco use, alcohol use, and 
occupational exposure to metal dusts and 
fumes of hot oil while he was employed as 
a civilian machinist.  

Upon completion of the above and 
examination(s) of the veteran, the 
medical specialist(s) should answer the 
following questions:

(a) Does the veteran have a current COPD, 
heart, and/or renal disability, and if 
so, what is its/their nature?

(b) Is it at least as likely as not that 
the current COPD, heart disability 
(claimed as congestive heart failure), 
and/or renal insufficiency disability 
resulted from tobacco use in the line 
of duty during active military 
service?

(c) For those disabilities found to be 
related to the veteran's history of 
smoking, but that cannot be related to 
actual in-service smoking as opposed 
to pre or post-service cigarette 
smoking, is it at least as likely as 
not that the veteran incurred nicotine 
dependence during service and that 
such nicotine dependence was the 
proximate cause of the COPD, heart, 
and/or renal disabilities resulting 
from the use of tobacco products by 
the veteran?  



If it is determined that, as a result 
of nicotine dependence acquired in 
service, the veteran continued to use 
tobacco products after service, the 
medical specialist(s) must determine 
whether there is a supervening cause 
of any or all of the claimed 
disabilities which severs the causal 
connection to the service-connected 
nicotine dependence (e.g., alcohol use 
and/or exposure to occupational 
different metal dusts and hot oil 
fumes).  

(d) If no disabilities can be linked to 
service pursuant to the above 
questions, the medical specialist(s) 
must then determine whether it is at 
least as likely as not that the COPD, 
heart, and/or renal disabilities 
was/were otherwise incurred during the 
veteran's military service.  

If one disability is found to be 
service-connected, the medical 
specialist(s) should determine whether 
it is at least as likely as not that 
the other disabilities are  
proximately due to or the result of 
the service-connected disability and 
if not, then whether, and to what 
degree, if any, it was aggravated by 
the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 
(1995).  Any opinions expressed by the 
medical specialist(s) must be 
accompanied by a complete rationale.  

If the examining medical specialist(s) 
determine(s) that another specialist is 
required to answer the above questions 
with respect to any of the claimed 
disabilities, the RO should schedule a VA 
examination pertaining to that specific 
disability(ies) to be conducted by an 
appropriate medical specialist.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for COPD 
with chronic bronchitis, including as 
secondary to inservice tobacco use; 
service connection for congestive heart 
failure, including as secondary to 
inservice tobacco use; and service 
connection for renal insufficiency, 
including as secondary to inservice 
tobacco use.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

